Vacated and Dismissed and Memorandum Opinion filed December 21, 2006







Vacated and
Dismissed and Memorandum Opinion filed December 21, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00616-CV
____________
 
RANGER INSURANCE COMPANY, Appellant
 
NUEVO ENERGY COMPANY, n/k/a 
PLAINS EXPLORATION & PRODUCTION
COMPANY, Appellee
 

 
On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 02-30174
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 10, 2006.  On August 3, 2006, the court
referred the case to mediation.  On December 15, 2006, the parties filed a
joint motion to vacate the judgment below and dismiss the appeal because the
parties have settled all issues in controversy.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
we order the trial court=s judgment vacated and dismissed with prejudice.  The appeal
is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.